DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/29/2022. As directed by the amendment: claims 1, 14, 17, 20 have been amended; claims 2, 15 have been canceled; and no new claims have been added. Thus, claims 1, 3-14, 16-20 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 06/02/2022.
 
Response to Arguments
Applicant’s argument pages 7-9 of the remarks filed 08/29/2022 that EP 3058970 does not disclose a notch and a slot as recited in claims 1 and 17. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s argument pages 9-10 of the remarks filed 08/29/2022 that 71b of EP 3058970 cannot be interpreted as a channel configured to releasably couple with the coupling member of the data collection device. Applicant’s argument has been fully considered and are not persuasive. Channel is a groove formed on the dose setting dial. As shown in fig. 6, the dose setting dial comprises grooves/formations 71a and 71b such that the channel 71b configured to releasably couple with the coupling member 73b of the data collection device (20) (see fig. 6 and pars. 0034, 0036-0038).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanofi-Aventis (EP 3 058 970).
Regarding claim 14, Sanofi-Aventis discloses 
A dose setting dial (12, fig. 1a) configured to be releasably coupled to a data collection device (20, fig. 2) comprising: 
a cavity (cavity of 20) configured to receive the dose setting dial (12) (see fig. 6); 
a coupling member (73b that is coupled to 71b, par. 0034) disposed within the cavity (cavity of 20) on an inner surface of the data collection device (inner surface of 20) (fig. 6 and par. 0034) and configured to releasably couple the data collection device (20) to the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038); and
an orientation element (73a, fig. 6) disposed within the cavity (cavity of 20) on the inner surface of the data collection device (inner surface of 20) (see fig. 6),  
wherein dose setting dial (12) comprises an indentation (71a) configured to engage the orientation element (73a) of the data collection device (20) when the dose setting dial (12) is disposed in the cavity of the data collection device (cavity of 20) (see fig. 6 and pars. 0034, 0036-0038); and
a channel (71b) configured to releasably couple with the coupling member (73b) of the data collection device (20) (see fig. 6 and pars. 0034, 0036-0038).
Regarding claim 16, Sanofi-Aventis discloses 
The dose setting dial claim 14, further comprising a window (31, fig. 4, pars. 0038-0039).

Allowable Subject Matter
Claims 1, 3-13, 17-20 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Sanofi-Aventis (EP 3 058 970), Reisenhus (US 2019/0298932), Nielsen (WO 2017/148857), Atkin (US 2012/0072236).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a data collection device comprising a first end, a second end, a cavity, a wall, a coupling member, and an orientation element; wherein the second end comprises a notch configured to receive a dial sleeve of the medicament administration device, and wherein the wall comprises a slot configured to permit insertion of the rotatable dose setting dial of the medicament administration device through the slot and into the cavity, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 17, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system of a medicament administration device and a data collection device wherein the data collection device comprising a first end, a second end, a cavity, a wall, a coupling member, and an orientation element; wherein the second end comprises a notch configured to receive a dial sleeve of the medicament administration device, and wherein the wall comprises a slot configured to permit insertion of the rotatable dose setting dial of the medicament administration device through the slot and into the cavity, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783